MEMORANDUM **
James Li appeals pro se from the district court’s summary judgment dismissing his action alleging discrimination and retaliation. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1027 n. 4 (9th Cir.2006), we affirm.
*620The district court properly granted summary judgment on Li’s discrimination claims because he did not raise a triable issue of fact as to whether the decision not to hire him was motivated by racial or ethnic discrimination or whether defendants’ proffered explanation for not hiring him was actually a pretext for such discrimination. See Cornwell, 439 F.3d at 1028-29; see also Lowe v. City of Monrovia, 775 F.2d 998, 1010-11 (9th Cir.1985) (applying Title VII burden-shifting framework to claims of intentional discrimination brought pursuant to the Fourteenth Amendment). At most, Li created a question of fact as to whether those who interviewed him had received precisely the same training as other interviewers, and his theory that the interview process was manipulated so as to discriminate against him is based on unreasonable inference. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1065 n. 10 (9th Cir.2002) (at summary judgment, a court need not draw all possible inferences in plaintiffs favor, but only all reasonable ones, and a reasonable inference is one based on more than mere speculation, conjecture, or fantasy).
The district court also properly granted summary judgment on Li’s retaliation claim because he failed to raise a triable issue of fact as to whether any protected expression was a substantial motivating factor in the decision not to hire him. See Ulrich v. City and County of San Francisco, 308 F.3d 968, 976 (9th Cir.2002).
Li’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.